DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on December 1, 2021 (hereafter the “12/1 Reply)  has been entered.  New Claims 38-40 have been entered.  
Claims 4-32 and 34-40 are pending, with Claims 27 and 28 withdrawn from consideration as directed to a non-elected invention for reasons of record.  

Bona Fide Amendment
The 12/1 Reply includes Applicant traversal of the provisional nonstatutory double patenting rejection of record as follows:

    PNG
    media_image1.png
    88
    536
    media_image1.png
    Greyscale

(see pg 20 of the Reply).
This traversal is not 
Applicant’s traversal is an assertion to have the required filing held in abeyance pending indication of allowable subject matter, which is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Specification
The amendment to ¶0140 filed with the 12/1 Reply has been entered.  

Priority
The previous indication of the effective filing date based on the term “linear amplification mediator”, and the broader term “amplification mediator”, are re-iterated as if fully set forth

Claim Objections - Withdrawn
In light of amendments to Claims 10 and 36, the previous objection thereof because of informalities has been withdrawn.    

Claim Interpretation
The interpretations in the previous Office Action of September 9, 2021 are reiterated here. 

Claim Rejections - 35 USC § 102 – Maintained/New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 6, 8, 11-24, 29-32, 36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adey et al. (US 2018/0023119 A1, in IDS filed 4/29/2020) as evidenced by Gabriel et al. (“Linear Amplification Mediated PCR – Localization of Genetic Elements and Characterization of Unknown Flanking DNA” J. Vis. Exp. (88), e51543, doi:10.3791/51543 (2014), as previously cited).  
This rejection has been previously presented with respect to Claims 4, 6, 8, 11-24, 29-32 and 36.   The inclusion of new Claims 39-40 is necessitated by amendment. 
In the interest of clarity of the record, Claim 4 is interpreted as having the 6 steps of  “providing”, “introducing”, “distributing”, “amplifying”, “processing”, and “combining” in lines and wherein the step of “introducing” occurs after both “distributing” and “processing”.  
Moreover, Claim 4 is interpreted as encompassing the combination of steps, such as the combination of the “providing” and “processing” steps (with a permitted reordering of the steps per ¶0048) and/or the “introducing” and “amplifying” step, based on the statement that “as appropriate, any combination of two or more steps may be conducted simultaneously” (¶0048, last sentence).  A combination of the “providing” and “processing” steps is further consistent with the specification on page 40, ¶00112, which states “[i]n one embodiment, addition of an index [corresponding to “processing” in Claim 4] is achieved during the processing of nucleic acids into nucleic acid fragments [corresponding to “providing” in Claim 4].”  And where two or more steps are combined, the combined steps are reasonably interpreted as corresponding to any sequential order of the (combined) steps (e.g. a combination of the “providing” and “introducing” steps would be the same as sequentially performing the two steps in either order). 
Regarding Claim 4, Adey et al. teach a method for preparing a sequencing library comprising nucleic acids from a plurality of single cells and nucleosome-depleted nuclei (see e.g. Abstract and page 1, ¶0007 and Figure 1), including the steps of: 
“providing isolated nuclei from a plurality of cells” and “distributing subsets of the [ ] nuclei into a first plurality of compartments” (see e.g. Abstract and page 1, ¶0007), and “fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei to lines 3-4 and 6-7 of Claim 4;
by processing via “contacting each subset with a transposome complex, where the transposome complex in each compartment includes a transposase and a first index sequence that is different from first index sequences in the other compartments” (ibid) which adds first compartment specific index sequence “to generate indexed nuclei that include indexed nucleic acid fragments” (ibid; see also Figure 11, part a, and ¶0029), corresponding to lines 9-14 of Claim 4;
“combining the indexed nuclei to generate pooled indexed nuclei” (see e.g. ¶0007), corresponding to lines 15-16 of Claim 4; and
“[i]ndex fragments by PCR” (see e.g. Figure 1, step 17) where amplification “includes linear or exponential replication of a nucleic acid molecule” (emphasis added) and “amplification can be linear or exponential” (see e.g. pages 6-7, ¶¶0071-0072).  

The express teaching of ‘linear amplification’ by Adey et al. corresponds to lines 5 and 8 of Claim 4, and to Claim 36, as evidenced by Gabriel et al., who teach “linear amplification mediated PCR” or “LAM-PCR” (see e.g. page 4, Fig. 1, part A for linear amplification and part B for PCR) with use of biotinylated primers (which corresponds to the “linear amplification mediator” in line 5 of Claim 4 and to the “linear amplification primer” in Claim 6) to amplify DNA sequences (which corresponds to line 8 of Claim 4).  The teachings of Gabriel et al. predate Adey et al. and so the skilled artisan’s understanding of Adey et al., at the time thereof and at the time of the invention, would include the understanding of “linear or exponential replication of a nucleic acid molecule” and “amplification” and “PCR” within a context that includes LAM-PCR as taught by Gabriel et al.  Moreover, Gabriel et al. teach “a variant [of LAM-st ¶ of “Introduction” and Fig. 1, part C).  
Regarding Claim 8, Adey et al. teach the use of both linear amplification and PCR broadly (as explained above), which necessarily includes introducing linear amplification primers as evidenced by Gabriel et al., which primers correspond to a “linear amplification mediator” of Claim 8 as explained above.  
Regarding Claim 11, Adey et al. further teach “subjecting the isolated nuclei to a chemical treatment to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” (see e.g. page 1, ¶0007), which corresponds to “an agent or perturbation” in Claim 11.   Adey et al. further teach methods including addition of a second index sequence (see e.g. ¶0007), which also corresponds to “an agent or perturbation” of Claim 11.
Regarding Claim 12, Adey et al. further teach “subjecting the isolated nuclei to a chemical treatment to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” (see e.g. page 1, ¶0007, and page 20, ¶0182), as presented in Claim 12.  
Regarding Claims 13, 18 and 20, Adey et al. further teach methods with “contacting each subset with a transposome complex, wherein the transposome complex in each compartment comprises [ ] a first index sequence that is different from first index sequences in the other compartments” (see e.g. page 20, ¶0183); and “fragmenting nucleic acids in the subsets [ ] into a plurality of nucleic acid fragments and incorporating the first index sequences 
Regarding Claims 14 and 15, Adey et al. further teach methods with contacting each subset with reverse transcriptase (see e.g. page 6, ¶0067, “by the action of reverse transcriptase”) and a primer that anneals to RNA molecules in the isolated nuclei (see e.g. page 7, ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), wherein the primer in each compartment comprises the first index sequence that is different from first index sequences in the other compartments to generate the indexed nuclei or cells comprising the indexed nucleic acids (ibid at ¶0073, the “secondary amplification need not be identical”), all of which corresponds to Claim 14.  Additionally, the contacting is with one or more “target specific primers” (ibid) that anneals to a specific nucleotide sequence (ibid at ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), which correspond to Claim 15.
Regarding Claims 16 and 17, Adey et al. further teach methods with processing to add the first compartment specific index sequence using a two-step process of adding a nucleotide sequence comprising a universal sequence (see e.g. page 2, ¶0014, “universal primer”) to the nucleic acid fragments and then adding the first compartment specific index sequence to the nucleic acid fragments (ibid, “contacting the indexed nucleic acid fragments in each compartment with a first universal primer and a second universal primer, each including an index sequence”), which correspond to Claim 16, and with use of a transposome complex that comprises the universal sequence (ibid at ¶0013), which corresponds to Claim 17
Regarding Claims 19 and 21, Adey et al. further teach methods with adding a first index sequence to RNA nucleic acids by contacting each subset with a reverse transcriptase (see e.g. page 6, ¶0067, “by the action of reverse transcriptase”) and a primer that anneals to RNA molecules in the isolated nuclei or cells (see e.g. page 7, ¶0074, “annealed to complementary sequences within the polynucleotide of interest molecule”), wherein the primer in each compartment comprises the first compartment specific index sequence to generate the indexed nuclei or cells comprising the indexed nucleic acids (see e.g. page 1, ¶0007).  The primer used by reverse transcriptase is DNA, and can anneal to complementary DNA sequences within the nuclei to add the same first compartment specific index sequence to a DNA of interest molecule.
Regarding Claims 22 and 39-40, Adey et al. further teach a “target nucleic acid may be [ ] a fragment of genomic DNA” or “obtained from a primary RNA sample by reverse transcription into cDNA” (see e.g. page 5, ¶0064), with addition of a first index sequence to the cDNA as explained above for Claim 19, and which may occur prior to the addition of a first index sequence by use of a transposase complex (as described above), where different index sequences may be used to identify sequences from RNA versus those from DNA (see also page 7, ¶0073, “[t]he secondary amplification need not be identical”).
Regarding Claim 23, Adey et al. teach methods as including exponential amplification (see e.g. page 6, ¶0071) of the nucleic acid fragments, wherein the exponential amplification comprises a target specific primer that anneals to a specific nucleotide sequence (see e.g. page 
Regarding Claim 24, Adey et al. further teach methods, after combining to generate pooled indexed nuclei, as including distributing subsets of the pooled indexed nuclei or cells into a second plurality of compartments, and introducing a second compartment specific index sequence to indexed nucleic acids to generate dual-indexed nuclei or cells comprising dual-indexed nucleic acids (see e.g. page 1, ¶0007, “distributing subsets of the pooled indexed nuclei into a second plurality of compartments; incorporating into the indexed nucleic acid fragments in each compartment a second index sequence to generate dual-index fragments”), wherein the introducing comprises primer extension (see e.g. page 2, ¶0014).
Regarding Claim 29, Adey et al. further teach the practice of methods with compartments such as “wells, droplets” (see e.g. page 5, ¶0060).
Regarding Claims 30 and 31, Adey et al. further teach the practice of methods with use of “from 1 to about 2000 nuclei” when “distributing subsets of the nucleosome-depleted nuclei, [or] distributing subsets of the pooled indexed nuclei” (see e.g. page 2, ¶0011, as well as page 9, ¶0097, and page 10, ¶¶0104-0105), which overlaps with the range of 50 to 100 million in Claims 30 and 31.
Regarding Claim 32, Adey et al. further teach the practicing methods with use of “a surface that includes a plurality of amplification sites, where the amplification sites include at least two populations of attached single stranded capture oligonucleotides having a free 3' end, and contacting the surface that includes amplification sites with the dual-index fragments 
In light of the foregoing, Adey et al. anticipate Claims 4, 6, 8, 11-24, 29-32, 36, and 39-40, as evidenced by Gabriel et al.

Claim 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adey et al. (as cited above) as evidenced by Gabriel et al. (as cited above).  
This rejection has been previously presented.
In the interest of clarity of the record, Claim 5
And where two or more steps are combined, the combined steps are reasonably interpreted as corresponding to any sequential order of the (combined) steps (e.g. a combination of the “processing” and “introducing” steps would be the same as sequentially performing the two steps in either order).
Adey et al. teach a method for preparing a sequencing library comprising nucleic acids from a plurality of single cells and nucleosome-depleted nuclei (see e.g. Abstract and page 1, ¶0007 and Figure 1), including the steps of: 
“providing isolated nuclei from a plurality of cells” and “distributing subsets of the [ ] nuclei into a first plurality of compartments” (see e.g. Abstract and page 1, ¶0007), and “fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments” (ibid), corresponding to lines 3-5 of Claim 5;
by processing via “contacting each subset with a transposome complex, where the transposome complex in each compartment includes a transposase and a first index sequence that is different from first index sequences in the other compartments” (ibid) which adds first compartment specific index sequence “to generate indexed nuclei that include indexed nucleic acid fragments” (ibid; see also Figure 11, part a, and ¶0029), corresponding to lines 6-12 of Claim 5;
“combining the indexed nuclei to generate pooled indexed nuclei” (see e.g. ¶0007), corresponding to lines 15-16 of Claim 5; and
“[i]ndex fragments by PCR” (see e.g. Figure 1, step 16) where amplification “includes linear or exponential replication of a nucleic acid molecule” (see e.g. page 6, ¶0071), corresponding to lines 13 and 14 of Claim 5 as evidenced by Gabriel et al. (see e.g. page 4, Figure 1), who teach “linear amplification mediated PCR” with use of in line 13 of Claim 5, to amplify DNA sequences (corresponding to line 14 of Claim 5).    
“[i]ndex fragments by PCR” (see e.g. Figure 1, step 17) where amplification “includes linear or exponential replication of a nucleic acid molecule” (emphasis added) and “amplification can be linear or exponential” (see e.g. pages 6-7, ¶¶0071-0072).  

The express teaching of ‘linear amplification’ by Adey et al. corresponds to lines 13 and 14 of Claim 5 as evidenced by Gabriel et al., who teach “linear amplification mediated PCR” or “LAM-PCR” (see e.g. page 4, Fig. 1, part A for linear amplification and part B for PCR) with use of biotinylated primers (which corresponds to the “linear amplification mediator” in line 13 of Claim 5) to amplify DNA sequences (which corresponds to line 14 of Claim 5).  The teachings of Gabriel et al. predate Adey et al. and so the skilled artisan’s understanding of Adey et al., at the time thereof and at the time of the invention, would include the understanding of “linear or exponential replication of a nucleic acid molecule” and “amplification” and “PCR” within a context that includes LAM- PCR as taught by Gabriel et al., including the nrLAM-PCR variant as explained above.   
Regarding Claims 9 and 10, Adey et al. further teach “subjecting the isolated nuclei to a chemical treatment to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” (see e.g. page 1, ¶0007), which corresponds to “an agent or perturbation” in Claim 9, and isolating “single nuclei after treatment with transposase” (see e.g. page 4, ¶0051), which corresponds to Claim 10
In light of the foregoing, Adey et al. anticipate Claims 5, 9 and 10, as evidenced by Gabriel et al.
Response to Applicant Arguments
Applicant's arguments on pages 12-16 of the 12/1 Reply have been fully considered in totality with the evidence of record and are not persuasive.
Regarding the rejections of Claims 4 and 5, Applicant first admits that “Adey teaches that amplification can be linear or exponential” and then reviews portions of Adey et al. and known aspects of the polymerase chain reaction (PCR), followed by arguing that 
“[i]n contrast to exponential amplification, linear amplification as encompassed by claims 4 and 5 uses desired polynucleotide of interest as the only substrate for the amplification.  If a primer is used for a linear amplification as encompassed by claims 4 and 5 then only one primer is present, and it anneals with the desired polynucleotide of interest; it cannot anneal with the polynucleotide that results from the amplification” (see pgs 12-13, bridging ¶).

This is not persuasive because (A) each of Claims 4 and 5 uses “comprising” as the transitional phrase and (B) each of Claims 4 and 5 expressly include a step of “amplifying” which encompasses amplification by PCR as disclosed by both Adey et al. and Gabriel et al.
Regarding (A), the transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I.).  Therefore, each of Claims 4 and 5 are open-ended and do not exclude additional unrecited steps, such as a step of “amplifying” or amplifying by PCR.
And regarding (B), Claim 4 expressly includes a step of “processing” as follows:

    PNG
    media_image2.png
    211
    844
    media_image2.png
    Greyscale

which explicitly states that “the processing comprises [ ] amplification” (see line 5 in the above quote).   Similarly, Claim 5 expressly includes steps of “processing”, “introducing” and “amplifying” as follows:

    PNG
    media_image3.png
    328
    838
    media_image3.png
    Greyscale

where the “processing” step explicitly states that “the processing comprises [ ] amplification” (see lines 6-7 in the above quote) and the method encompasses embodiments wherein the “processing” step occurs after (or in combination with) the “introducing” and “amplifying” steps in the above quote (see lines 8-9).   
Applicant next reviews additional portions of Adey et al. and then argues that “[t]he teachings of Adey at these paragraphs are that an exponential amplification occurs, not a linear amplification as encompassed by claims 4 and 5” (see pg 13, 1st and 2nd full ¶¶).  Additionally, Applicant argues that “considering the teachings of Adey as a whole, the person of ordinary skill 
These arguments are not persuasive for the reasons provided above (i.e. (A) the rejected claims do not exclude additional unrecited steps, such as a step of “amplifying” or amplifying by PCR; and (B) the rejected claims expressly include a step of “amplification” that encompasses amplification by PCR).
Applicant further argues that 
“[t]o the extent the assertion that use of a linear amplification as encompassed by claims 4 and 5 in the methods of Adey is based on the doctrine of inherency, [ ] the Examiner has not provided an adequate basis, based on either evidence or scientific reasoning, to support the finding that the use of a linear amplification as encompassed by claims 4 and 5 in the methods of Adey necessarily flows from the teachings of Adey” (underlining in original; see pg 14, 1st and 2nd full ¶¶).  

This is not persuasive because the rejections are not based upon the doctrine of inherency. 
Next, Applicant reviews portions of Gabriel et al. and then argues that 
“[t]he skilled person, when reading the teachings of Adey in view of the teachings of Gabriel, will interpret the linear amplification of Adey to be a linear amplification with one primer. This linear amplification with one primer is not the exponential amplification with two primers taught by Adey” (see pg 14, last ¶, to pg 15, 2nd full ¶). 

This is not persuasive because Applicant appears confused.  It is uncontested that Adey et al. teach the use of linear or exponential amplification, and the above statements of rejection do not assert or rely on the linear amplification of Gabriel et al. being the exponential amplification of Adey et al.  Instead, the rejections are based upon a skilled artisan’s recognition and knowledge of Adey et al.’s linear amplification as including Gabriel et al.’s LAM-PCR as known in 
Furthermore, Applicant argues the following on pg 15, last full ¶:

    PNG
    media_image4.png
    107
    858
    media_image4.png
    Greyscale

This is not persuasive for the reasons provided above.
Finally, Applicant argues the following regarding “New claim 38” on pg 16:

    PNG
    media_image5.png
    537
    866
    media_image5.png
    Greyscale

This argument is not understood because new Claim 38 is not included in the above rejections based on anticipation.  
Additionally, the argument is not understood because it refers to “the substrates of the linear amplification steps of claim 4 as amended herein” (emphasis added), where Claim 4 has not been amended with the 12/1 Reply.  Also, the argument is not persuasive because each of Claims 4 and 38 uses “comprising” as the transitional phrase and so neither claim excludes ‘indexing’ nucleic acid fragments before use the step of “amplifying the nucleic acid fragments by linear amplification” in each claim (see line 8 of each claim).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6-8, 34-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (as cited above) as applied to Claims 4, 6, 8, 11-24, 29-32, 36 and 39-40 under 35 U.S.C. 102 above, in view of Hashimshony et al. (“CEL-Seq: Single-Cell RNA-Seq by Multiplexed Linear Amplification” Cell Reports 2, 666–673, September 27, 2012; in IDS filed 4/29/2020).    
This rejection has been previously presented with respect to Claims 4, 6-8 and 34-35.  The inclusion of new Claim 38 is necessitated by amendment, and the scopes of Claims 38 and 34 are identical (see Double Patenting Warning below). 
As an initial matter, both documents are directed to the preparation of nucleic acid libraries and sequencing them as a common field of endeavor.  
The teachings of Adey et al. with respect to Claim 4 have been described above and are expressly re-emphasized.    
Additionally, Adey et al. further teach methods with use of targets “obtained from a primary RNA sample by reverse transcription into cDNA” (see e.g. page 5, ¶0064). 
Adey et al. do not expressly teach linear amplification of nucleic acid fragments in their nuclei by use of a phage RNA polymerase as recited in Claims 6-8.  Nor do they teach their steps in the order presented in Claims 34-35.
Hashimshony et al. teach a method that linearly amplifies mRNA in isolated cells with the use of in vitro transcription (see e.g. Abstract and page 667, Figure 1A) by addition of a linear amplification primer containing a T7 promoter and the use of T7 RNA polymerase, which correspond to the “linear amplification primer” of Claims 6 and 8, as well as the “T7 RNA polymerase” of Claim 7.  
Additionally, Hashimony et al. teach conversion of the RNA transcripts into DNA followed by PCR amplification of the DNA (see Figure 1A, right half).
Regarding Claims 4 and 6-8, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. by substituting their isolated nuclei with isolated cells and using them in reverse transcription and linear amplification (in vitro transcription) followed by conversion to double stranded DNA and DNA amplification by PCR, all as taught by Hashimshony et al., followed by processing the cells with transposase complex mediated addition of an index sequence and combination into pooled cells, with the reasonable expectation of successfully improving the method by expanding it to and enrich those sequences prior to addition of index sequences and subsequent inclusion of both DNA and cDNA sequence analysis without surprising or unexpected results.  An additional motivation for the modification is provided by recognition that linear amplification can provide higher fidelity than exponential amplification.  
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple substitution of one known element (isolated cells of Hashimshony et al.) for another (isolated nucleic of Adey et al.) to obtain predictable results and as simple use of a known technique (of Hashimshony et al.) to improve the similar method (of Adey et al.) in the same way.  
Regarding Claims 34 and 38, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Adey et al. in view of Hashimshony et al. (as explained above) by adding the T7 RNA polymerase (for in vitro transcription) as taught by Hashimshony et al., separate from its use in linear amplification and at a point prior to processing the cells with transposase complex mediated addition of an index sequence and combination into pooled cells, with the reasonable expectation of successfully practicing the method without surprising or unexpected results.  An example of a point prior to processing the cells with transposase complexes is before Adey et al.’s step of “distributing subsets of the [ ] nuclei into a first plurality of compartments” (see e.g. Abstract and page 1, ¶0007), which corresponds to line 6 of Claim 1.  
A rationale for adding the RNA polymerase at a point prior to processing the cells with transposase complexes is provided by the teaching of Adey et al. that “steps may be conducted 
Regarding Claim 35, and as an addition to Claim 34 above, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method by deferring the PCR amplification of DNA (as taught by Hashimshony et al.) to a point after processing the cells with transposase complex mediated addition of an index sequence, such as before combination into pooled cells, with the reasonable expectation of successfully practicing the method without surprising or unexpected results.  The artisan having ordinary skill would be motivated to make and use the above example of a point after processing the cells with transposase complexes and before combination into pooled cells because it would be expected to confer a benefit in increasing efficiency of processing with transposase complexes due to fewer copies of the DNA converted from translation (because PCR amplification occurs after the transposition reaction).   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. and Hashimshony et al. as applied to Claims 4, 6-8, 34-35 and 38 under 35 U.S.C. 103 above and further in view of Gunderson et al. (US 2018/0273933 A1, as previously cited).  
This rejection has been previously presented. 
As an initial matter, all three documents are directed to the preparation of nucleic acid libraries and sequencing them as a field of endeavor.  
The teachings of Adey et al. and Hashimshony et al. as applied to Claims 4 and 6-8 have been explained above.  
Adey et al. and Hashimshony et al. do not teach a further addition of a third index to dual indexed nuclei as present in Claim 25.
Gunderson et al. teach methods of ‘four tier combinatoric indexing” of single cells with repeated rounds of pooling, redistribution, and labeling to attach “[c]ompartment-specific indexes” by “repeated rounds of ligation, polymerase extension, tagmentation, etc” (see e.g. Figure 1 and page 1, ¶0004).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. in view of Hashimshony et al. (as explained above) to further incorporate a third or additional index, in a manner as taught by Gunderson et al., such as by use of a third plurality of compartments after the second plurality taught by Adey et al., with the reasonable expectation of successfully improving the method to better ensure a unique identifier (in the form of three index sequences via combinatorial indexing) to aid subsequent sequence analysis without surprising or unexpected results.  Additional motivation for the modification is provided by Gunderson et al., who teach “[a]dvantageously such indexing enables haplotype information to be obtained at higher concentrations of nucleic acid compared to the mere dilution of a nucleic acid in a single compartment to an amount equivalent to a haplotype of the nucleic acid”, and so presents an additional reasonable expectation of expanding the range of applications for the Adey et al. method.  
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gunderson et al.) to improve the similar method of Adey et al. and Hashimshony et al.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. and Hashimshony et al. as applied to Claims 4, 6-8, 34-35 and 38 under 35 U.S.C. 103 above and further in view of Gravina et al. ((“Single-cell, locus-specific bisulfite sequencing (SLBS) for direct detection of epimutations in DNA methylation patterns” Nucleic Acids Research, 2015, Vol. 43, No. 14 e93, doi: 10.1093/nar/gkv366; as previously cited).  
This rejection has been previously presented.
As an initial matter, all three documents are directed to single cell based sequencing of nucleic acids as a field of endeavor.  
The teachings of Adey et al. and Hashimshony et al. as applied to Claims 4 and 6-8 have been explained above.  
Adey et al. and Hashimshony et al. do not teach further treatment of indexed nuclei for methylation analysis as present in Claim 26.  
Gravina et al. teach treatment of single cells, and the nuclei therein, to cause bisulfite conversion for sequencing based analysis of DNA methylation patterns (see e.g. Abstract and page 2, left and right columns).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. in view of Hashimshony et al. (as explained above) to further incorporate a treatment as taught by Gravina et al., with the reasonable expectation of successfully improving the method by expanding them to include sequencing based analysis of DNA methylation patterns without surprising or unexpected results.      
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the methods taught by the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gravina et al.) to improve the similar method of Adey et al. and Hashimshony et al.  

Claims 5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (as cited above) as applied to Claims 5, 9 and 10 under 35 U.S.C. 102 above, in view of Hashimshony et al. (as cited above).    
This rejection has been previously presented.
As an initial matter, both documents are directed to the preparation of nucleic acid libraries and sequencing them as a common field of endeavor.  
The teachings of Adey et al. with respect to Claim 5 have been described above and are expressly re-emphasized.    
Additionally, Adey et al. further teach methods with use of targets “obtained from a primary RNA sample by reverse transcription into cDNA” (see e.g. page 5, ¶0064). 
Adey et al. do not expressly teach their steps in the order presented in Claim 37.  
As described above, Hashimshony et al. teach a method that linearly amplifies mRNA in isolated cells with the use of in vitro transcription (see e.g. Abstract and page 667, Figure 1A) by addition of a linear amplification primer containing a T7 promoter and the use of T7 RNA polymerase.  Hashimony et al. also teach conversion of the RNA transcripts into DNA followed by PCR amplification of the DNA (see Figure 1A, right half).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Adey et al. by adding the steps of reverse transcription and linear amplification (in vitro transcription) followed by conversion to double stranded DNA and DNA amplification by PCR, all as taught by Hashimshony et al., after processing the nuclei with transposase complex mediated addition of an index sequence and before combination into pooled cells, with the reasonable expectation of successfully improving the method by expanding it to target mRNA sequences in isolated nuclei with subsequent inclusion of both DNA and cDNA sequences for analysis without surprising or unexpected results.  Additional basis for a reasonable expectation of success is provided by the recognition that the teachings of Hashimshony et al. with isolated cells are readily adaptable to the isolated nuclei of Adey et al. 
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of a known prior art element (in vitro transcription followed by conversion and amplification of Hashimshony et al.) with the elements of the Adey et al. method according to know techniques to yield predictable results, and as simple use of a 
Regarding Claim 37, the method rendered obvious as described above would have steps in the following order:
“providing isolated nuclei from a plurality of cells” and “distributing subsets of the [ ] nuclei into a first plurality of compartments” of Adey et al., which correspond to “the providing” of Claim 37;
“fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments” of Adey et al., which corresponds to “the processing” of Claim 37;
in vitro transcription followed by conversion and amplification of Hashimshony et al., which correspond to “the introducing’ and “the amplifying” of Claim 37; and 
“combining the indexed nuclei to generate pooled indexed nuclei” of Adey et al., which corresponds to “the combining” of Claim 37.  

Response to Applicant Arguments
Applicant's arguments on pages 16-19 of the 12/1 Reply have been fully considered in totality with the evidence of record and are not persuasive.
Starting on page 16, Applicant combines all four of the above obviousness rejections, reviews portions of Hashimshony et al., reviews a portion of the above rejections, and asserts lack of motivation to modify Adey et al. with Hashimshony et al. and that even if modified, would not result in the claimed methods followed by the following (on pgs 18-19, bridging ¶):

    PNG
    media_image6.png
    85
    861
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    293
    856
    media_image7.png
    Greyscale


The above is not persuasive because the relevant context in Hashimshony et al. has been omitted and so is provided as follows:
“High-throughput technologies such as microarrays and RNA-Seq provide a full view of the expression of all genes but are limited by the amount of RNA needed for analysis. This can be solved by adding an RNA amplification step, either by exponential PCR-based amplification or linear in vitro transcription (IVT) amplification (Eberwine et al., 1992).  With PCR practically any RNA starting amount can be employed, simply by adding additional cycles, thereby allowing analysis at the single-cell level.  However, efforts for linear amplification of RNA from single cells have been challenged by IVT’s lower bound of ~400 pg total RNA as input material for a single round of amplification.  Therefore, to date, IVT has not been efficiently used for amplification of RNA from single cells (Tang et al., 2011)” (emphasis added, with last two sentences underlined; pg 666, left col., bottom).

As Hashimshony et al. state above, interest in “a full view of the expression of all genes” (i.e. transcriptomic analysis as noted in their abstract and their description of their CEL-seq as performing “Transcriptomics by Linear Amplification” on pg 666, right col., bottom) was “limited by the amount of RNA needed for analysis”.  In other words, transcriptomic analyses had been "challenged” by previous linear IVT amplification’s requirement for total input RNA.  However, this is immaterial to the instant rejections because as presented above, they are not based upon modification of Adey et al. to include (full) transcriptomic analysis.  Instead, they are based upon an artisan having ordinary skill modifying Adey et al.’s method to include some reverse transcribed cDNAs, in addition to Adey et al.’s DNAs, for sequencing.  That artisan would recognize that sequences of the cDNAs lack intron sequences and so can be compared to sequences of the DNAs as an additional advantage, and so motivation, to modify Adey et al. 
So accordingly, and contrary to Applicant’s assertion, that artisan would not find “pooling samples from multiple cells” to be a “critical aspect of Hashimshony” to include with the modification.  Stated differently, Applicant’s focus on addressing “the challenge of applying single cell sequencing methods to RNA” for transcriptomic analyses of single cells is not an aspect that must be included in the modification of Adey et al. based on Hashimshony et al. as presented in the above rejections. 
Applicant further argues the following (on pg 19, 1st full ¶):

    PNG
    media_image8.png
    327
    866
    media_image8.png
    Greyscale

Applicant’s argument that “success would not be expected” is not persuasive because with reverse transcription followed by IVT as linear amplification to produce multiple copies of RNA for cDNA generation (see pg 667, Fig. 1, part A of Hashimshony et al.), an artisan having 
As for Applicant’s argument that the modification “results in linear amplification of the nucleic acids of the combined contents of multiple nucleic or cells” (emphasis added) is not persuasive because as explained above and presented in the statements of rejection, the rejections do not include “pooling” of cells or cellular material.  
In light of the foregoing, Applicant’s arguments are not persuasive and the rejections based upon obviousness are maintained.  

Double Patenting – New Warnings and Maintained Provisional Rejections
Applicant is advised that should Claim 34 be found allowable, new Claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, dependent Claim 34 includes all the limitations of independent Claim 4, and that combination of limitations is identical to those in new independent Claim 38.  Therefore, the scopes of Claims 34 and 38 are identical.   

Applicant is advised that should new Claim 39 be found allowable, new Claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, each of dependent Claims 39 and 40 has the same wording and each depends directly from independent Claim 4.  Therefore, the scopes of new Claims 39 and 40 are identical.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 6-8, 11-13, 18-20, 24, 34-36 and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Hashimshony et al. (as cited above).  The following is based on copending Claim 1 as amended on November 1, 2021.  
This provisional rejection has been previously presented with respect to Claims 4, 6-8, 11-13, 18-20, 24 and 34-36.  
Regarding instant Claim 4, copending claim 1 teaches step “(a) providing cross-linked isolated nuclei” and step “(b) subjecting the isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei [ ] with a detergent comprising sodium dodecyl sulfate (SDS)”, which is encompassed by “providing a plurality of isolated single nuclei” in instant Claims 4 and 38 (see lines 3-4 of each claim) as evidenced by the instant specification (and instant Claims 11-12 as explained further below):
“Nucleosome depletion largely follows xSDS methods in sci-DNA-seq (Vitak et al., 2017) except that the lysis buffer is modified to be compatible with downstream LIANTI protocol (Chen et al., 2017). Cells are crosslinked in 10 mL DMEM complete media with 406 L 37% formaldehyde (final conc. 1.5%) at r.t. for 10 min (gently inverting the tubes). We then add 800 μL 2.5 M Glycine and incubate on ice for 5 min. Cells are pelleted and washed with 1 mL lysis buffer (60 mM Tris-Ac pH 8.3, 2 mM EDTA pH 8.0, 15 mM DTT). The pellet is resuspended in 1 mL lysis buffer with 0.1% IGEPAL (18896, SIGMA) and incubated on ice for 20 min. Nuclei are then pelleted, washed with 1×NEBuffer2.1, and resuspended in 800 1×NEBuffer2.1 with 0.3% SDS for nucleosome depletion at 42° C. (vigorous shaking for 30 min, 500 rpm). We then add 180 L 10% Triton-X and vigorous shaking for 30 min at 42° C. (500 rpm). Permeabilized nuclei are then washed in 1 mL lysis buffer twice and resuspended in lysis buffer at 20,000 nuclei per μL” (emphasis added; see pg 112, ¶00363, and its publication as US 2019/0382753 A1, ¶00333), 
 

And copending claim 1 also teaches step “(c) distributing subsets of the nucleosome-depleted nuclei into a first plurality of compartments and contacting each subset with a transposome complex” (emphasis added) and step “(d) fragmenting nucleic acids in the [ ] nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments”, which correspond to the “distributing” and “processing [ ] wherein the processing comprises [ ] transposition” of instant Claims 4 and 38 (see lines 6-7 and lines 9-14, respectively, in each claim).  
Additionally, copending claim 1 teaches step “(e) combining the nucleosome-depleted nuclei to generate pooled indexed nuclei” (emphasis added), which corresponds to the “combining” of instant Claims 4 and 38 (see lines 15-16 in each claim).  
Regarding instant Claims 11-12, copending claim 1 teaches step “(b) subjecting the isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei, while maintaining integrity of the isolated nuclei” (emphasis added), which corresponds to the “conditions to generate nucleosome-depleted nuclei while maintaining integrity of the isolated nuclei” of instant Claims 11 and 12.  
Regarding instant Claim 13, copending claim 1 teaches step (c) as including “wherein the first index sequence in each compartment [ ] comprises a nucleotide sequence that is to instant Claim 13.  
Regarding instant Claims 18-20, copending claim 1 teaches steps (c) and (d) as explained above, where step (d) includes “incorporating the first index sequences into at least one strand of the nucleic acid fragments to generate indexed nuclei comprising indexed nucleic acid fragments”, which correspond to instant Claims 18-20.  
Regarding instant Claim 24, copending claim 1 teaches steps (f) and (g) which correspond to the “distributing” and “introducing” in instant Claim 24.  
Copending claim 1 does not teach “introducing a linear amplification mediator” and “amplifying” as present in instant Claims 1, 6-8 and 38.  Copending claim 1 also does not teach the order of steps in instant Claims 34, 36 and 38.  
As explained above, Hashimshony et al. teach a method that linearly amplifies mRNA in isolated cells with the use of in vitro transcription (see e.g. Abstract and page 667, Figure 1A) by addition of a linear amplification primer containing a T7 promoter and the use of T7 RNA polymerase, which correspond to the “linear amplification primer” of Claims 1, 6, 8 and 38, as well as the “T7 RNA polymerase” of Claim 7.  
Regarding Claims 4, 6-8, 11-13, 18-20 and 24, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 by using its isolated nuclei in reverse transcription and linear amplification (in vitro transcription) followed by conversion to double stranded DNA and DNA amplification by PCR, all as taught by Hashimshony et al., followed by processing the cells with transposase complex and enrich those sequences prior to addition of index sequences and subsequent inclusion of both DNA and cDNA sequence analysis without surprising or unexpected results.  An additional motivation for the modification is provided by recognition that linear amplification can provide higher fidelity than exponential amplification.  
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and simple use of a known technique (of Hashimshony et al.) to improve the similar method (of copending claim 1) in the same way.  
It would have been further obvious to perform the in vitro transcription of Hashimshony et al. as a combined “introduction” and “amplifying” step as they teach and as encompassed by instant Claim 36.  
And regarding Claims 34 and 38, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of copending claim 1 in view of Hashimshony et al. (as explained above) by adding the T7 RNA polymerase (for in vitro transcription) as taught by Hashimshony et al., separately from its use in linear amplification and at a point prior to processing the cells with transposase complex mediated addition of an index sequence and combination into pooled cells, with the reasonable expectation of successfully practicing the method without surprising or unexpected results.  An example of a point prior to processing the cells with transposase complexes is before Adey et al.’s step of 
Rationales for adding the RNA polymerase at a point prior to processing the cells with transposase complexes are provided by the teaching of Adey et al. that “steps may be conducted in any feasible order” (see ¶0094), and by a skilled person’s recognition of it as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Regarding Claim 35, and as an addition to Claim 34 above, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method by deferring the PCR amplification of DNA (as taught by Hashimshony et al.) to a point after processing the cells with transposase complex mediated addition of an index sequence, such as before combination into pooled cells, with the reasonable expectation of successfully practicing the method without surprising or unexpected results.  The artisan having ordinary skill would be motivated to make and use the above example of a point after processing the cells with transposase complexes and before combination into pooled cells because it would be expected to confer a benefit in increasing efficiency of processing with transposase complexes due to fewer copies of the DNA converted from translation (because PCR amplification occurs after the transposition reaction).   
This is a provisional nonstatutory double patenting rejection.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Hashimshony et al. as applied to Claims 4, 6-8, 11-13, 18-20, 24, 34, 36 and 38-40 on the ground of nonstatutory double patenting above in view of Gunderson et al. (as cited above).  
The following is based on copending claim 1 as amended on November 1, 2021.  
This provisional rejection has been previously presented.
Copending claim 1 and the teachings of Hashimshony et al. as applied to Claims 4, 6-8, 11-13, 18-20, 24, 34, 36 and 38-40 have been described above.  
They do not teach a further addition of a third index to dual indexed nuclei as present in Claim 25.
As explained above, Gunderson et al. teach methods of ‘four tier combinatoric indexing” of single cells with repeated rounds of pooling, redistribution, and labeling to attach “[c]ompartment-specific indexes” by “repeated rounds of ligation, polymerase extension, tagmentation, etc” (see e.g. Figure 1 and page 1, ¶0004).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 in view of Hashimshony et al. (as explained above) to further incorporate a third or additional index, in a manner as taught by Gunderson et al., such as by use of a third plurality of compartments after the second plurality in copending claim 1., with the reasonable expectation of successfully improving the method to better ensure a unique identifier (in the form of three index sequences via combinatorial 
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the method of copending claim 1 and the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gunderson et al.) to improve the similar method of copending claim 1 and Hashimshony et al.  
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Hashimshony et al. as applied to Claims 4, 6-8, 11-13, 18-20, 24, 34, 36 and 38-40 on the ground of nonstatutory double patenting above in view of Gravina et al. (as cited above).  
The following is based on copending Claim 1 as amended on November 1, 2021.  
This provisional rejection has been previously presented.
Copending claim 1 and the teachings of Hashimshony et al. as applied to Claims 4, 6-8, 11-13, 18-20, 24, 34, 36 and 38-40 have been described above.  
They do not teach treating the indexed nuclei for methylation analysis as present in Claim 26.
As explained above, Gravina et al. teach treatment of single cells, and the nuclei therein, to cause bisulfite conversion for sequencing based analysis of DNA methylation patterns (see e.g. Abstract and page 2, left and right columns).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 in view of Hashimshony et al. (as explained above) to further incorporate a treatment as taught by Gravina et al., with the reasonable expectation of successfully improving the method by expanding them to include sequencing based analysis of DNA methylation patterns without surprising or unexpected results.      
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements (of the method of copending claim 1 and the cited art) according to known methods to yield predictable results and as simple use of a known technique (of Gravina et al.) to improve the similar method of copending claim 1 and Hashimshony et al.  
This is a provisional nonstatutory double patenting rejection.

Claims 5, 9 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/656,947 (hereafter the ‘947 or reference application) in view of Hashimshony et al. (as cited above).  
The following is based on copending Claim 1 as amended on November 1, 2021.  
This provisional rejection has been previously presented.
Regarding instant Claim 5, copending claim 1 teaches step “(a) providing isolated nuclei from a plurality of cells” and step “(c) distributing subsets of the nucleosome-depleted nuclei into a first plurality of compartments”, which correspond to the “providing” of instant Claim 5 (see lines 3-5).
And copending claim 1 also teaches step (c) with “contacting each subset with a transposome complex” (emphasis added) and step “(d) fragmenting nucleic acids in the [ ] nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments”, which correspond to the “processing” of instant Claim 5 (see lines 6-9).  
Additionally, copending claim 1 teaches step “(e) combining the nucleosome-depleted nuclei to generate pooled indexed nuclei” (emphasis added), which corresponds to the “combining” of instant Claim 5 (see lines 15-16).  
Regarding instant Claim 9, copending claim 1 teaches step “(b) subjecting the isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei, while maintaining integrity of the isolated nuclei” (emphasis added), which corresponds to the “exposing” of instant Claim 9
Copending claim 1 does not teach “adding [ ] (ii) a nucleotide sequence recognized by a linear amplification mediator” and the steps of “introducing” and “amplifying” in Instant Claim 5.  Copending Claim 1 also does not teach the order of steps in instant Claim 37.  
As explained above, Hashimshony et al. teach a method that includes PCR amplification of DNA molecules converted from adaptor tagged RNAs (see Fig. 1A).  
Regarding Claims 5 and 9, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 1 by including adaptor sequences in the transposition step of the copending claim followed by PCR amplification using those adaptor sequences, as taught by Hashimshony et al., before combination into pooled nuclei, with the reasonable expectation of successfully improving the method by increasing the number of DNA targets for sequence analysis without surprising or unexpected results.  
Additional rationales for the change are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and simple use of a known technique (of Hashimshony et al.) to improve the similar method (of copending claim 1) in the same way.  
Regarding Claim 37, the method rendered obvious as described above would have steps in the order as recited. :
This is a provisional nonstatutory double patenting rejection.
Response to Applicant Arguments
Applicant's arguments on pages 19-20 of the 12/1 Reply have been addressed above and acknowledged as a bona fide response, and Applicant’s traversal has been noted as an 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635